Merrick, J.
This action is brought to recover a balance alleged to be due as a part of the consideration agreed to be paid by the defendant for a certain tract of land sold and conveyed to him by the plaintiff. The description in the deed is equally applicable to the two tracts of land mentioned in the statement of facts, one of which contained four acres and eighty nine rods, and the other five acres and fifty five rods ; but there does not appear to be, or to have been, any controversy between the parties as to which of. the two was intended to be, and was in fact conveyed. Immediately upon receiving the deed of conveyance, the defendant entered, under it, upon the largest tract, and has ever since been in the occupation and enjoyment of it, without disturbance or interruption. His title to it is not disputed by the plaintiff; but, on the contrary, he does in effect fully concede and affirm it by the prosecution of this suit.
We consider it to be perfectly well settled that a grantor is not absolutely bound by the consideration, or the acknowledgment of its payment, expressed in his deed. These are recitals merely, which afford only prima facie proof, which is subject to be controlled and rebutted by other evidence. “ More or less,” said Chief Justice Parker, “ may be proved by parol evidence as the consideration ; ” and it has been held that an action will lie against the grantee for a part of the consideration, which he aas failed in fact to secure or pay, although payment of the whole may be acknowledged by the terms of the deed. Bullard *514v. Briggs, 7 Pick. 537. Wilkinson v. Scott, 17 Mass. 249. Webb v. Peele, 7 Pick. 247. Clapp v. Tirrell, 20 Pick. 247.
Subjecting the facts agreed to by the parties, or which it is conceded might be proved if parol evidence was admissible for that purpose, to a careful scrutiny, there is no difficulty in coming to the conclusion that the plaintiff is entitled to recover! The defendant was to pay at the rate of a certain sum for each acre; and it appears that the aggregate, which the consideration, upon a correct computation of the quantity of land conveyed, would amount to, has not been fully paid. The failure to make payment according to the terms of the contract happened in consequence of an error committed by the surveyor, by which both parties were misled. This error having since been detected, and the truth ascertained, it is shown that the whole price for which the land was sold to the defendant has not been received by the plaintiff; and he is therefore entitled to recover the balance for which his suit is prosecuted.
The controversy between the parties, as exhibited in the statement of facts submitted to us, being confined, as we think, to the question concerning the payment of the consideration tor the land, it is not necessary to consider at all whether parol evidence was admissible to show which of the two tracts of land, to which the description in the deed is equally applicable, was in fact conveyed. But as there is obviously a latent ambiguity in the deed, it would seem that, according to well settled rules, resort may be had to extrinsic evidence to afford the explanations indispensable to develop and determine the rights of the parties. Such evidence is always admissible to give effect to a written instrument, by applying it to its proper object; and it becomes a necessity when the terms of the instrument are equally applicable to several distinct objects. Thus, as the example is often put, if a person grant his manor of S. generally, and it appears that he has two manors of S., parol evidence is admissible to show which was intended. 3 Stark. Ev. (4th Amer. ed.) 1021. 1 Greenl. Ev. § 297. Doe v. Burt, 1 T. R. 701. Sargent v. Adams 3 Gray, 79. Judgment for the plaintiff.